DETAILED ACTION
The following is a FINAL office action upon examination of the application number 16/479899. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Claims 1, 7, 10, 11, 16, and 19 have been amended.
Claims 6, 9, 15, and 18 have been canceled.
Claims 1-5, 7-8, 10-14, and 19 are pending in the application and have been examined on the merits discussed below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-8, 10-14, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1) Claims 1-5, 7-8, and 10 are directed to a system comprising a processing device; thus the system comprises a device or set of devices, and therefore, is directed to a machine which is a statutory category of invention. Claims 11-14 and 19  are directed to a 
(Step 2A) The claims recite an abstract idea instructing how to manage maintenance of components, which is described by claim limitations reciting: capturing usage data associated with respective components, each component having a location associated with the component; determining from the usage data whether any of the components requires maintenance; and communicating the location of each respective component requiring maintenance to at least one user, wherein, when more than one component requires maintenance, a list ordered in an order to optimize the maintenance is presented, determines the order which minimizes travel time between the locations, wherein the system further comprises: … counting down from a pre-determined amount of time, wherein the timer is started when the one or more sensors of a component requiring maintenance are de-activated, and wherein, when the timer has elapsed, … the component requiring maintenance is removed from the list. The identified recited limitations in the claims describing managing maintenance of components (i.e., the abstract idea) fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers fundamental economic practices, commercial interactions and managing personal behavior. Dependent claims 2, 4-5, 7, and 12-14, and 16 recite limitations that further narrow managing maintenance of components (i.e., the abstract idea); therefore, these claims are also found to recite an abstract idea. 
This judicial exception is not integrated into a practical application because additional elements in claim 1 (i.e., the processing device; a plurality of components in communication with the processing device, each component having one or more sensors; one or more user devices in communication with the processing device; one or more user devices; user device; and the App or server) and claim 11 (i.e., the at least one user device and App or server) do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful 
Additional elements such as one or more sensors for capturing usage data associated with the component; usage data of components is communicated to the processing device; location is communicated to at least one of the one or more user devices from the processing device; and the maintenance is presented on the user device, do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology; further, these limitations only add extra-solution activities (data gathering/display). Additional elements related to a timer, the timer counting down from a pre-determined amount of time… and when the timer has elapsed, the one or more sensors are re-activated do not provide an improvement to the computer or technology. Similarly, additional elements in claims 3, 8, 10, 17, and 19, add additional elements that do not yield an improvement to the computer or technology. Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the hardware additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additional elements reciting one or more sensors for capturing usage data associated with the component; usage data of components is communicated to the processing device; location is communicated to at least one of the one or more user devices from the processing device; and the maintenance is presented on the user device do not provide an improvement and only add extra-solution activities. Further, the courts have recognized the use of computers to receive and transmit data as a well-understood, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). The courts have also found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)). In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
	
Response to Arguments
Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive. 
With respect the rejection under 35 USC 101, Applicant argues on pages 7-12 of the Remarks that the claims are not directed to mental process or fundamental economic practice.
Examiner respectfully disagrees. Examiner notes that on page 3 of the non-final rejection, the claims are identified as falling within the Certain Methods of Organizing Activity grouping of abstract ideas. Examiner did not conclude that the recited abstract idea falls within the Mental Processes grouping. Examiner maintains that the identified recited limitations in the claims describing managing maintenance of components (i.e., the abstract idea) fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers fundamental economic practices, commercial interactions and managing personal behavior.
The courts have used the phrases "fundamental economic practices" or "fundamental economic principles" to describe concepts relating to the economy and commerce. Fundamental economic principles or practices include hedging, insurance, and mitigating risks. The term "fundamental" is not used in the sense of necessarily being "old" or "well-known." See, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364, 115 U.S.P.Q.2d 1090, 1092 (Fed Cir. 2015) (a new method of price optimization was found to be a fundamental economic concept); In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016) (describing a new set of rules for conducting a wagering game as a "fundamental economic practice"); In re Greenstein, 774 Fed. Appx. 661, 664, 2019 USPQ2d 212400 (Fed Cir. 2019) (non-precedential) (claims to a new method of allocating returns to different investors in an investment fund was a fundamental economic concept). 
Examiner disagrees that the claims address a challenge particular to computer software. The user device is only used to present a list ordered to optimize maintenance and the app or server are only used to determine the order which minimizes travel time between locations. These features amount to mere instructions to apply the abstract idea through a computer and do not meaningfully limit the abstract idea.
Examiner notes that in the DDR Holdings decision, the court found that there was an actual improvement in the operations of the network itself. There is no analogous improvement in the operation of any machines in the claims; the rejected claims are directed to manage maintenance of components, and there is no actual improvement to the functioning of the computer itself. The Examiner disagrees that the claims present a solution necessarily rooted in the technology in order to overcome a problem arising in the computer technology; the claims address a problem that existed and continues to exist outside of the realm of technology (how to optimize component maintenance).
The claims in Core Wireless disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer. The disclosed invention in Core Wireless was found to improve the efficiency of using the electronic device by bringing together a limited list of common functions and commonly accessed stored data, which can be accessed directly from the main menu. Displaying selected data or functions of interest in the summary window allows the user 
The Federal Circuit in Enfish noted that some improvements in computer-related technology, such as chip architecture or an LED display, when appropriately claimed, are undoubtedly not abstract; in contrast, the present claims’ focus is managing maintenance of components which not similar to chip architecture or LED display in nature. Further, the claims in Enfish described steps of configuring a computer memory in accordance with a self-referential table, and the specification identified that the claimed invention achieved other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements; the present claims are not directed to an improvement in computer technology.  

With respect the rejection under 35 USC 101, Applicant argues that the claims are integrated into a practical application.
Examiner respectfully disagrees. Additional elements reciting an App or server determines the order which minimizes travel time between the locations do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the a timer, the timer counting down from a pre-determined amount of time… and when the timer has elapsed, the one or more sensors are re-activated do not provide an improvement to the computer or technology. Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

With respect the rejection under 35 USC 101, Applicant argues that the claims recite significantly more than an abstract idea.
Examiner respectfully disagrees. The claims in Amdocs were found to be directed to an abstract idea and were eligible because they contained an eligible inventive concept. The decision relied heavily in a specific definition of the term "enhance" in the claims (i.e. the District Court’s reading of ‘in a distributed fashion’ and ‘close to the source’ of network information requirements into the term ‘enhance’); this term was construed as being dependent upon the invention’s unique distributed architecture. The specification provided an explanation of the claimed distributed enhancement being a critical advancement over the prior art. Thus, the claimed solution in Amdocs entails an unconventional technological solution (enhancing data in a distributed fashion) to a technological problem (massive record flows which previously required massive databases). Further, the Court in Amdocs, found that while the solution required arguably generic components, including network devices and “gatherers” which “gather” information; the claim’s ‘enhancing’ limitation necessarily required that these generic components operate in an unconventional manner to achieve an improvement in computer functionality; the enhancing limitation depends not only on the invention’s distributed architecture, but also depends upon the network devices and gatherers working together in a App or server and a timer counting down do not present a comparable unconventional technological solution or unconventional operation; further, the problem addressed is not technological in nature since it is a problem that exists outside of the realm of technology (i.e. how to optimize component maintenance).
As set forth in MPEP § 2106.05(d)(I), an Examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude, based upon a factual determination, that the element(s) is widely prevalent or in common use in the relevant industry. However, Examiner did not make any assertions or conclusions regarding additional elements in the claims being well-understood, routine, and conventional; therefore, the rejection does not require evidence as per the Berkheimer decision.
As per MPEP 2106, eligibility should not be evaluated based on whether the claim recites a "useful, concrete, and tangible result," State Street Bank, 149 F.3d 1368, 1374, 47 USPQ2d 1596, 1602 (Fed. Cir. 1998) (quoting In re Alappat, 33 F.3d 1526, 1544, 31 USPQ2d 1545, 1557 (Fed. Cir. 1994)), as this test has been superseded. In re Bilski, 545 F.3d 943, 959-60, 88 USPQ2d 1385, 1394-95 (Fed. Cir. 2008) (en banc), aff'd by Bilski v. Kappos, 561 U.S. 593, 95 USPQ2d 1001 (2010). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea"). The Supreme Court has long distinguished between principles themselves (which are not patent eligible) and the integration of those principles into practical applications (which are patent eligible). See, e.g., Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 80, 84, 101 USPQ2d 1961, 1968-69, 1970 (2012) (noting that the Court in Diamond v. Diehr found ‘‘the overall process patent eligible because of the way the additional steps of the process integrated the equation into the process as a whole,’’ but the Court in Gottschalk v. Benson ‘‘held that simply implementing a mathematical principle on a physical machine, namely a computer, was not a patentable application of that principle’’).
The claims in BASCOM were directed to a system for filtering content retrieved from an Internet computer network, comprising a local client computer and a remote ISP server that implements at least one filtering scheme and a plurality of sets of logical filtering elements. The Federal Circuit described the concept of filtering content as an abstract idea and a method of organizing human behavior, similar to concepts previously found to be abstract. The Federal Circuit found that the elements, in combination, amounted to significantly more because of the non-conventional and non-generic arrangement that provided a technical improvement in the art. Examiner finds that the present rejected claims are different than those in BASCOM where the claims where directed to the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user; in contrast, additional elements in the present invention such as the App or server and timer only provide implementation via a computer and do not provide a non-conventional arrangement of additional elements analogous to the claims in BASCOM. The claims in BASCOM were found to contain more than the abstract idea of filtering content along with the requirement to perform it on the Internet or perform it on a set of genetic computer components; none of recited hardware in the present claims offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment. When taken as an ordered combination, the ordered combination of the claimed elements adds nothing that is not already present when the elements are taken individually.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683